Citation Nr: 0016545	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  98-12 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for testicular/gonadal 
failure secondary to trauma.

2.  Entitlement to an increased rating for recurrent 
spontaneous pneumothoraces, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to June 
1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied entitlement to service 
connection for  testicular/gonadal failure secondary to 
trauma and continued a 10 percent evaluation for the 
veteran's spontaneous pneumothoraces.  


REMAND

At his hearing before the RO in July 1999, the veteran 
suggested that his testicular condition was first clinically 
noted in or around 1996, more than 20 years after service.  
However, the Board additionally observes that, in fact, a VA 
examination provided in June 1975, approximately 1 year after 
service, recorded some testicular insufficiency at that time, 
which the examiner thought was attributable to insufficiency 
of male hormone.  The veteran asserts that his testicular 
condition is the consequence of trauma associated with a 
brawl in service in 1973.  The U.S. Army Crime Records Unit, 
in correspondence received in May 1999, was unable to locate 
any records supporting the alleged incident.  However, the 
veteran has additionally asserted that he was treated at 
Martin Army Hospital for the claimed condition at or near the 
time of the claimed incident in 1973.  The Board observes 
that records from Martin Army Hospital were obtained in 1975, 
except that the search at that time appears to have been more 
limited in time and scope (records of treatment for a lung 
condition).  It is not readily apparent that hospital 
treatment records were sought pertaining to the alleged 
brawl.  The Board is of the opinion that such records may 
contain pertinent information relevant to the veteran's 
claim.
The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has noted that there may be 
situations in which a Board remand is required to satisfy a 
pre-duty-to-assist requirement imposed pursuant to Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (per curiam) (records in 
constructive possession of VA).  In this case, it is alleged 
that service medical records have yet to be obtained.  Jolley 
v. Derwinski, 1 Vet. App. 37, 39-40 (1990) (VA has a 
statutory duty to assist the veteran in obtaining military 
records).  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (a 
single attempt to obtain presumably missing service medical 
records did not satisfy VA's obligation).  The RO must 
attempt to obtain the additional service medical records in 
question.

As to the claim of entitlement to an increased evaluation for 
recurrent pneumothoraces, the Board finds that it is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  A 
claim that a service-connected condition has become more 
severe is well-grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992). 

The service medical records show that that the veteran had a 
spontaneous pneumothorax of the left lung in November 1973, 
which resolved with conservative treatment.  He was evaluated 
in January 1974 for the same condition of the right lung; 
treatment at that time included intubation with resolution of 
the pneumothorax.  Post-service VA clinical and X-ray 
examinations were essentially normal, aside from some pleural 
thickening of the left lateral costophrenic angle.  An RO 
decision in July 1975 granted service connection and assigned 
a zero percent rating for bilateral spontaneous pneumothorax, 
effective from June 29, 1974.

Following a June 1975 VA clinical examination of the 
veteran's lungs, which was essentially normal, a Board 
decision in August 1976 denied a compensable rating for 
bilateral spontaneous pneumothorax.  Upon, a VA examination 
in December 1977, it was noted that the veteran had had a 
recent recurrence of a right spontaneous pneumothorax; 
treatment included closed catheter drainage and insufflation 
of talc into the right pleural space.  Symptoms at that time 
included intermittent sharp anterior chest pain.  Physical 
examination revealed slightly decreased breath sounds and 
wheezes; chest scars were nontender.  Following pulmonary 
function tests, the pertinent diagnosis was recorded as 
recurrent spontaneous pneumothoraces, symptomatic, associated 
with early abnormal pulmonary function tests, FEVI and FVC.  
An RO decision in December 1977 increased the rating to 30 
percent for recurrent spontaneous pneumothoraces associated 
with early abnormal pulmonary function tests, from June 22, 
1977 to March 31, 1978, and to a 10 percent rating 
thereafter.  The 10 percent rating has been in effect ever 
since. 

Subsequently dated medical records include a discharge 
summary pertaining to a hospitalization of the veteran in 
October 1986.  It was noted that he had had multiple episodes 
of pneumothorax, chest pain, and dyspnea on the right side 
after the talc insertion.  Pulmonary function studies showed 
moderate diminution of pulmonary function, with obstructive 
and restrictive defects.  The discharge diagnoses included 
ruptured emphysematous blebs, recurrent, with secondary 
recurrent pneumothoraces.  

On examination in February 1999, the veteran was noted as a 
smoker for the previous 27 years.  At that point, he claimed 
to smoke 1 pack per two days.  He was not on any medications 
or inhaled bronchodilators.  He was reported as well 
nourished.  There was mild congestion of the oropharynx.  He 
was in no respiratory distress.  There was no clubbing or 
cyanosis of the fingers.  Accessory muscles were not used for 
respiration.  There were thoracotomy scars bilaterally, which 
were reported as well healed and nontender.  No wheezing was 
heard, and no rales or rhonchi were present.  There was no 
evidence of cor pulmonale.  Diagnosis was status post 
pneumothorax postoperative.  Asthma was not evident on 
examination.   Moderate chronic obstructive pulmonary disease 
(COPD) was shown on pulmonary function test and chest X-rays.  
The examiner also specifically reported that the COPD was not 
a residual of spontaneous pneumothoraces.  

The Board also observes that at his pulmonary function test 
(PFT) the history provided by the veteran was that he had a 
25 year history of smoking a full pack of cigarettes per day.  
Other records in the claims file report the veteran with 
cigarette smoking as high as 3 pack of cigarettes per day.  

In reviewing the record, the Board finds that the some of the 
relevant medical evidence is conflicting on some key points.  
For example, a recent VA physician has opined that the 
problems with the veteran's respiratory system were related 
to chronic obstructive pulmonary disease, shown as moderate, 
but were not residuals of his service connected spontaneous 
pneumothoraces.  However, antecedent medical records indicate 
that the veteran's recurrent spontaneous pneumothoraces, were 
associated with ruptured emphysematous blebs and abnormal 
pulmonary function test results.  As the veteran's service-
connected respiratory disorder is rated under both the old 
and new rating criteria for respiratory disorders (claim 
filed in March 1995 and schedular rating criteria were 
changed October 7, 1996- see Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991)), and, since under the new criteria his 
disability is rated on the basis of pulmonary function test 
results (see 38 C.F.R. § 4.97, Codes 6843, 6845), it is 
important to distinguish between pulmonary functional 
impairment due to his service-connected residuals of 
pneumothoraces from any nonservice-connected lung condition 
that may be present.  It is the Board's judgment that a more 
current VA pulmonary examination, that includes a review of 
all of the relevant medical evidence in the claims file, is 
warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991). 

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should obtain all pertinent 
treatment records from the Martin Army 
Hospital in Fort Benning, Georgia and 
associate them with the claims folder in 
order to give the veteran every 
consideration with respect to the present 
appeal and to ensure that the VA has met 
its duty to obtain service medical 
records.  If the search for such records 
have negative results, documentation to 
that effect from each of such contacted 
entities should be placed in the claim 
file.

2.  The veteran should undergo a VA 
pulmonary examination for the purpose of 
determining the current degree of 
impairment due solely to his service-
connected residuals of pneumothoraces.  
The claims file and a copy of this remand 
must be made available to the examiner 
for review.  All indicated studies should 
be performed, including pulmonary 
functions tests.  To the extent that is 
possible, the examiner, after reviewing 
all of the relevant historical medical 
records, should distinguish between 
symptomatology and functional impairment 
demonstrated by pulmonary function tests 
due solely to the veteran's service-
connected pneumothoraces from any 
nonservice-connected lung disease that 
may be present.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues of service 
connection for testicular/gonadal failure 
secondary to trauma and entitlement to a 
rating in excess of 10 percent for 
residuals of pneumothoraces.  If either 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.

After compliance with all other procedures referable to the 
processing of appeals, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 



